QUAELES, C. J".
— The respondent commenced this action to recover damages for personal injuries alleged to have been sustained by him while a passenger on a train of cars operated by the appellant, in the district court of the first judicial district, in and for Kootenai county. To the complaint the defendant filed its answer, an affidavit of merits, and demand for a change of venue to the district court of the second judicial district, in and for Nez Perces county, on the ground that the defendant, a foreign corporation, has its principal place of business and its regularly designated agent in the latter county, and for that reason is entitled to the change of venue demanded. This motion was denied, and from the order of the court denying the motion for the change of venue, appellant appeals.
It sufficiently appears that the appellant is a foreign corporation, and that it has duly, by writing, filed and recorded as required by law, designated an agent resident at Lewiston, in Nez Perces county, upon whom legal process shall be served by and on behalf of the said appellant, and that said latter place is its principal place of business in this state. Appellant contends that under the statutes and the decisions of this court in Easley v. Insurance Co., 4 Idaho, 205, 38 Pac. 405, and Webster v. Railroad Co., 6 Idaho, 312, 55 Pac. 661, and other authorities cited, it was error to deny the said motion. *77If the rule announced in Easley v. Insurance Co. applies to railroad corporations, under our statutes, and that decision is followed, the contention of appellant must be sustained. This precise question did not arise in either of the eases named. In the former case the question related to insurance companies, and while the language used in the decision is broad, and would appear to apply generally to all foreign corporations, yet the precise question here was not considered in that case; and, while the language used in the latter case would seem to carry the idea that the rule announced in Easley v. Insurance Co. applies to railroad corporations, yet what was there said was obiter dicta, and neither of said decisions is conclusive of the question here presented. This is the first time that this precise question has been before this court, and, •owing to its importance not only to the people of this state, but to railroad companies whose lines run into this state, we have given this question extended and careful consideration.
The statute authorizing or requiring foreign corporations to designate an agent upon whom service of process may be served (Bev. Stats., sec. 2653) was not intended to apply to railroad corporations. That statute prescribes a general rule, and was enacted for the benefit and convenience of the citizens of this state. That the rule should not apply to railroad corporations is apparent from the fact that the legislature has prescribed that summons may be served upon any ticket or station agent, thus showing that summons need not be necessarily served upon the designated agent. As a matter of fact, section 2653 of the Eevised Statutes does not prescribe upon' what agent of a foreign corporation service shall be made. 'The object of that statute was to make it possible for all •citizens of this state to Obtain actual service upon foreign corporations doing business in this state, whether such foreign corporations have one or more regular places of business or not. The persons or agents upon whom service may he made in actions against foreign corporations are named in section •4144 of the Eevised Statutes as amended by act of March 3, 1897 (Acts 1897, p. 13), and re-enacted February 16, 1899 «(Acts 1899, p. 293). The second subdivision of said section *78as amended is as follows: “If the suit is against a foreign corporation, or a nonresident joint stock company or association doing business and having a managing or business agent, cashier or secretary within this state to such agent, cashier or secretary, or to any station, ticket or other agent of such corporation transacting business thereof in the county where the action is commenced, and if there is no such agent in said county, then service may be had upon any such agent in any other county.” And subdivision 3 of said section as-amended is as follows: “And whenever any foreign corporation or nonresident joint stock company or association, doing business within the state of Idaho, shall not have any designated person actually residing in the county in which said corporation or joint stock company shall be doing business within this state upon whom process issued by authority of or under any law of this state may be served as provided in section 2653-of the Bevised Statutes of Idaho, or when any such corporation or joint stock company having appointed such person or agent as provided in said section 2653, and said agent or person so designated, shall have removed from, or ceased to be a resident, or be absent for more than thirty (30) days from said county, then the auditor of said county shall be and is hereby designated as the authorized agent of said corporation or joint stock company upon whom process issued by authority of or under any law of this state may be served with like effect as though said service were made upon the agent or person appointed or designated as provided in section 2653 of the Bevised Statutes of Idaho.” This statute would seem to contemplate the suing of foreign corporations doing business in this state in any county in which they do business, irrespective of the residence of the agent which it may have .designated under the provision of section 2653 of the Bevised Statutes. Considering these statutes together, it is evident that the legislature intended that summons in a civil action might be served in any county in which a foreign corporation is doing business in this state. In Easley v. Insurance Co. this court committed the error of holding that a foreign corporation which has complied with section 2653 of the Bevised *79Statutes, obtains “a fixed residence within the state for the purpose of suing and being sued, and can insist upon the trial of any ease brought against it at such place of residence.” That decision, so far as the question now under consideration is» concerned, is overruled. Both upon principle and authority, private corporations are residents of the state in which they are created. They have, and can have, but one domicile — that the state of their birth, and which is fixed by the charter of incorporation. They may migrate into other countries and jurisdictions for the purpose of business, and may be permitted to carry on business in other states; yet, so far as jurisdiction of courts is concerned, they are treated both by our federal courts and by our state courts as residents of the state in which created, and nonresidents of other states. The appellant in this ease is a foreign corporation. If the amount in controversy was sufficient, it would have been entitled to have tho action removed from the state court into the federal court on the ground of its being a nonresident, upon proper application therefor. Foreign corporations are and remain, to all intents and purposes, so far as jurisdiction of actions is concerned, nonresidents of the state. We have no statute or constitutional provision in this state giving a corporation, whether foreign or domestic, the right to have actions against it tried in the county in which its principal place of business is located, or in which the agent who may have been designated under the provisions of section 2653 of the Bevised Statutes resides. Section 4123 of the Bevised Statutes, providing for the place of trial of transitory actions, is as follows: “In all other eases the action must be tried in the county in which the defendants, or some of them, reside at the commencement of the action; or, if none of the defendants reside in the state, or, if residing in this state, the county in which they reside is unknown to the plaintiff, the same may be tried in any county which the plaintiff may designate in his complaint; and if the defendant is about to depart from the state, such action may be tried in any county where either of the parties reside or service is had; subject, however, to the power of the court to change the place of trial as provided in this code.” In Thompson’s Commen*80tañes on the Law of Corporations (volume 6, section 7126) it is said: “The rule as to venue deducible from the foregoing sections is that a corporation, whether foreign or domestic, having a general residence in the state for the purposes of jurisdiction, is deemed to reside throughout the entire limits of the state, and especially in those counties where it carries on its business and exercises its franchises, and is hence suable in any county where it has an agent upon whom process against it may lawfully be served. It should he carefully kept in mind, however, that this rule is not so much a theory of the courts as to the legal situs of a corporation for the purposes of jurisdiction, as it is a rule in particular states, founded on the express language of statutes, and that, in so far as the states have the same rule, it is rather a rule depending upon a concurrence of legislation, than upon a concurrence of judicial decisions. The word 'nonresident’ in this statute includes corporations, according to a principle of interpretation elsewhere referred to. The point upon which these statutes more frequently concur is that a transitory action may be brought against a railroad company in any county through which it operates its road, provided it has an agent in that county upon whom process may lawfully be served; and this irrespective of the question of the place where the cause of action accrued or the injury was done.” The correct rule applicable to this case is stated by Judge Thompson in the foregoing section. In the absence of any statutory provision fixing the place of trial in actions against foreign corporations in any particular county, we see no reason why such actions should not he brought and maintained in any county in this state. This, we think, is the policy and theory of our code.
For the foregoing reasons, the order Of the district court denying appellant’s motion to change the place of trial from Kootenai county to Nez Perces county is affirmed, with costs to the respondents.
Sullivan and Stoekslager, JJ., concur.